Petition for Writ of Mandamus Denied and Memorandum Opinion filed
November 26, 2019.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-19-00918-CV



IN RE W. MARK LANIER AND THE LANIER LAW FIRM, P.C., Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              234th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2019-31827

                        MEMORANDUM OPINION

      On November 15, 2019, relators W. Mark Lanier and the Lanier Law Firm,
P.C. filed a petition for writ of mandamus in this court. See Tex. Gov’t Code Ann.
§ 22.221; see also Tex. R. App. P. 52. In the petition, relator asks this court to
compel the Honorable Lauren Reeder, presiding judge of the 234th District Court of
Harris County, to set aside her October 14, 2019 order denying relators’ motion to
compel arbitration under the Federal Arbitration Act (“FAA”).

      A party may file an interlocutory appeal of an order denying a motion to
compel arbitration under the FAA. See Tex. Civ. Prac. & Rem. Code Ann. § 51.016
(providing for appeal of interlocutory order denying motion to compel arbitration
under the FAA). Therefore, relators have failed to show that they do not have an
adequate remedy by appeal.

      Relators have not established that they are entitled to mandamus relief. See
In re Rent-a-Center, No. 14-15-00450-CV, 2015 WL 3979089, at *1 (Tex. App.—
Houston [14th Dist.] June 30, 2015, orig. proceeding) (mem. op.) (denying petition
seeking relief from order denying relator’s motion to compel arbitration pursuant to
the FAA because relator had an adequate remedy by appeal). Accordingly, we deny
relators’ petition for writ of mandamus. We also deny relators’ motion to stay.


                                  PER CURIAM

Panel consists of Justices Wise, Jewell, and Poissant.




                                         2